Exhibit 10.1

EXECUTION VERSION

VOTING AGREEMENT

This Voting Agreement (this “Agreement”), dated as of September 11, 2014, is
entered into by and between Alliance Data Systems Corporation, a Delaware
corporation (“Parent”), and each of the stockholders of Conversant, Inc., a
Delaware corporation (the “Company”), listed on Schedule A attached hereto
(each, a “Stockholder” and, collectively, the “Stockholders”). Capitalized terms
used in this Agreement and not otherwise defined herein shall have the meanings
assigned to them in the Merger Agreement (as defined below).

WHEREAS, concurrently with the execution and delivery of this Agreement, Parent,
Amber Sub LLC, a Delaware limited liability company and wholly owned subsidiary
of Parent (“Merger Sub”) and the Company are entering into an Agreement and Plan
of Merger, dated as of the date hereof (the “Merger Agreement”) (as the same may
be amended from time to time in accordance with its terms) pursuant to which
(and subject to the terms and conditions set forth therein) the Company will
merge with and into Merger Sub, with Merger Sub continuing as the surviving
corporation in the merger (the “Merger”);

WHEREAS, each Stockholder is, as of the Reference Time (as defined below), the
record and beneficial or beneficial owner (as defined in Rule 13d-3 of the
Exchange Act, which meaning will apply for all purposes of this Agreement
whenever the term “beneficial” or “beneficially” is used) of the shares of
Company Common Stock and the Company Options set forth opposite such
Stockholder’s name on Schedule A attached hereto (the “Owned Securities” and,
together with any other shares of Company Common Stock or other securities with
voting rights with respect to the matters specified in Section 4.1 that become
beneficially owned by such Stockholder (including Company Common Stock acquired
upon the exercise of Company Options) but excluding any shares sold or
transferred in compliance with Section 3.2 or Section 3.3 during the Voting
Period, the “Shares”); and

WHEREAS, obtaining the Company Stockholder Approval is a condition to the
consummation of the Merger.

NOW, THEREFORE, in consideration of Parent and Merger Sub entering into the
Merger Agreement and of the mutual covenants and agreements contained herein and
other good and valuable consideration, the adequacy of which is hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:

SECTION 1. Representations and Warranties of Each Stockholder. Each Stockholder
hereby represents and warrants to Parent as of the date of this Agreement as
follows:

1.1. Title to the Shares. Such Stockholder is the record and beneficial or
beneficial owner of the Owned Securities listed on Schedule A, which, as of the
Reference Time, constitutes all of the Company Common Stock and other securities
convertible into or exercisable for any Company Common Stock, whether vested or
unvested, owned of record or beneficially held by such Stockholder. For purposes
of this Agreement, “Reference Time” shall mean 12:01 am Eastern time on the date
of this Agreement, and “Voting Period” shall mean the period from the Reference
Time through the termination of this Agreement in accordance with its terms.



--------------------------------------------------------------------------------

1.2. Voting Matters. Other than any restrictions contained in the Company
Organizational Documents, such Stockholder has the sole power to vote or cause
to be voted the Owned Securities (except for any Company Options included in the
Owned Securities) with respect to the matters specified in Section 4.1 hereof,
free and clear of any and all claims, liens, encumbrances or restrictions on the
right to vote such Owned Securities, except as may exist by reason of this
Agreement. In furtherance (and not in limitation) of the foregoing, such
Stockholder represents and warrants to Parent that all proxies heretofore given
in respect of any of its Owned Securities, if any, are not irrevocable and that
all such proxies have been properly revoked or are no longer in effect as of the
date hereof.

1.3. Organization. To the extent such Stockholder is a corporation, partnership,
limited liability company or other entity, such Stockholder is duly organized,
validly existing, and in good standing (or the equivalent concept to the extent
applicable) under the laws of the jurisdiction of its incorporation, formation
or organization.

1.4. Authority Relative to this Agreement. To the extent such Stockholder is a
corporation, partnership, limited liability company or other entity (a) such
Stockholder has all requisite corporate, company, partnership or other similar
power and authority to execute and deliver this Agreement, to perform its
obligations hereunder and to consummate the transactions contemplated by this
Agreement and (b) the execution and delivery of this Agreement by such
Stockholder and the performance of its obligations hereunder and the
consummation of the transactions contemplated by this Agreement to which it is a
party have been duly and validly authorized by all necessary and appropriate
corporate, partnership, company or other similar action on behalf of such
Stockholder. To the extent that such Stockholder is an individual, such
Stockholder has the requisite legal capacity to execute and deliver this
Agreement, to perform his or her obligations hereunder and to consummate the
transactions contemplated by this Agreement. This Agreement has been duly and
validly executed and delivered by such Stockholder and, assuming the due
authorization, execution and delivery by Parent, constitutes a valid and binding
obligation of such Stockholder, enforceable against such Stockholder in
accordance with its terms, subject to the Enforceability Exceptions.

1.5. No Conflict. The execution and delivery of this Agreement by such
Stockholder does not, and the performance of its obligations hereunder and the
consummation by such Stockholder of the transactions contemplated hereby will
not, (a) except for the applicable requirements of the Exchange Act, require any
consent or approval by, filing with, or notification to, any Governmental Entity
or any other person, by such Stockholder, (b) to the extent such Stockholder is
a corporation, partnership, limited liability company or other entity, violate
or conflict with or result in any breach of any provision of the organizational
documents of such Stockholder, (c) violate or conflict with or result in any
breach of or default (with or without notice or lapse of time or both) under or
give to any other person (with or without notice or lapse of time or both) any
right of termination, acceleration or cancellation of, or result in the creation
of any claims, liens, encumbrances or restrictions on the right to vote such
Shares pursuant to, any agreement to which such Stockholder is a party or any
instrument, permit, concession, franchise or license of such Stockholder or
(d) violate or conflict with any

 

2



--------------------------------------------------------------------------------

Law applicable to such Stockholder or to such Stockholder’s properties or
assets, except in the case of the foregoing clauses (a), (c) and (d) only, for
any of the foregoing as would not reasonably be expected to materially impair or
restrict such Stockholder’s ability to perform its obligations under this
Agreement.

1.6. Reliance by Parent. Such Stockholder understands and acknowledges that
Parent is entering into, and causing Merger Sub to enter into, the Merger
Agreement in reliance upon such Stockholder’s execution and delivery of this
Agreement.

SECTION 2. Representations and Warranties of Parent. Parent hereby represents
and warrants to each Stockholder as of the date of this Agreement as follows:

2.1. Organization. Parent is a corporation, duly incorporated, validly existing
and in good standing under the laws of the State of Delaware.

2.2. Authority Relative to this Agreement. (a) Parent has all requisite
corporate power and authority to execute and deliver this Agreement, to perform
its obligations hereunder and to consummate the transactions contemplated by
this Agreement and (b) the execution and delivery of this Agreement by Parent
and the performance of its obligations hereunder and the consummation of the
transactions contemplated by this Agreement have been duly and validly
authorized by all necessary and appropriate corporate action. This Agreement has
been duly and validly executed and delivered by Parent and, assuming the due
authorization, execution and delivery by each of the Stockholders party hereto,
constitutes a valid and binding obligation of Parent, enforceable against Parent
in accordance with its terms, subject to the Enforceability Exceptions.

2.3. No Conflict. The execution and delivery of this Agreement by Parent does
not, and the performance of its obligations hereunder and the consummation by
Parent of the transactions contemplated hereby will not, (a) except for the
applicable requirements of the Exchange Act, require any consent or approval by,
filing with, or notification to, any Governmental Entity or any other person, by
Parent or any of its Subsidiaries, (b) violate or conflict with or result in any
breach of any provision of the charter or bylaws or other equivalent
organizational documents of Parent or any of its Subsidiaries, (c) violate or
conflict with or result in any breach of or default (with or without notice or
lapse of time or both) under or give to any other person (with or without notice
or lapse of time or both) any right of termination, acceleration or cancellation
of, any agreement to which Parent or any of its Subsidiaries is a party or any
instrument, permit, concession, franchise or license of Parent or any of its
Subsidiaries or (d) violate or conflict with any Law applicable to Parent, its
Subsidiaries or their respective properties or assets, except, in the case of
the foregoing clauses (a), (c) and (d) only for any of the foregoing as would
not reasonably be expected to materially impair or restrict Parent’s ability to
perform its obligations under this Agreement.

SECTION 3. Additional Agreements.

3.1. No Other Proxies. Subject to applicable Law, each Stockholder hereby
covenants and agrees, that during the Voting Period, except as otherwise
specifically contemplated or permitted by this Agreement (including
Section 4.1), such Stockholder shall not,

 

3



--------------------------------------------------------------------------------

and shall not offer or agree to grant any proxy or power of attorney with
respect to, deposit into a voting trust or enter into a voting arrangement,
whether by proxy, voting agreement or otherwise with respect to any Shares or
any interest therein, in each case with respect to any vote on the approval of
the matters set forth in Section 4.1 of this Agreement.

3.2. Restriction on Transfer. Each Stockholder hereby agrees, except as
permitted by Section 3.3, during the Voting Period, not to sell, transfer,
pledge, encumber, assign or otherwise dispose of, or enter into any contract,
option or other arrangement or understanding with respect to the sale, transfer,
pledge, encumbrance, assignment or other disposition of, or limitation on the
voting rights of, any of the Shares of such Stockholder (any such action, a
“Transfer”). Each Stockholder agrees that any violation of the foregoing
sentence by such Stockholder may and should be enjoined. If any involuntary
Transfer of any of the Shares shall occur (including, but not limited to, a sale
by a Stockholder’s trustee in any bankruptcy, or a sale to a purchaser at any
creditor’s or court sale), the transferee (which term, as used herein, shall
include any and all transferees and subsequent transferees of the initial
transferee) shall, to the extent permitted by applicable Law, take and hold such
Shares subject to all of the restrictions, liabilities and rights under this
Agreement, which shall continue in full force and effect until valid termination
of this Agreement.

3.3. Permitted Transfers. A Stockholder may Transfer any Shares (i) to a
Permitted Transferee (as defined below) or Affiliate of such Stockholder or
(ii) to the extent necessary to fund any tax payments required to be paid upon
exercise of a Company Option or vesting of any restricted stock unit held by
such Stockholder. Any Stockholder that Transfers any Shares to a Permitted
Transferee or any Affiliate of such Stockholder (such Permitted Transferees and
Affiliates, “Potential Transferees”) shall cause each such Potential Transferee
to (x) execute a signature page to this Agreement pursuant to which such
Potential Transferee agrees to be a “Stockholder” pursuant to this Agreement
with respect to such Transferred Shares and (y) provide the requisite contact
information for such Potential Transferee as contemplated by Exhibit A.
“Permitted Transferee” means, with respect to any Stockholder, (A) a spouse,
lineal descendant or antecedent, brother or sister, adopted child or grandchild
or the spouse of any child, adopted child, grandchild or adopted grandchild of
such Stockholder, (B) any trust, the trustees of which include only the persons
named in clause (A) and the beneficiaries of which include only the persons
named in clause (A), (C) any corporation, limited liability company or
partnership, the stockholders, members or general or limited partners of which
include only the persons named in clause (A), (D) if such Stockholder is a
trust, the beneficiary or beneficiaries authorized or entitled to receive
distributions from such trust or (E) to any person by will, for estate or tax
planning purposes, for charitable purposes or as charitable gifts or donations.
Transfers of Shares to Potential Transferees made pursuant to this Section 3.3
shall not be a breach of this Agreement.

3.4. Additional Shares. In the event of a share dividend or distribution, or any
change in the Company Common Stock by reason of any share dividend or
distribution, stock split, recapitalization, reclassification, combination,
conversion or the like, including the exchange of any securities convertible
into or exercisable for any Company Common Stock, the term “Shares” shall be
deemed to refer to and include such shares as well as all such share dividends
and distributions and any securities into which or for which any or all of the
Shares may be changed or exchanged or which are received in such transaction.
For the avoidance of

 

4



--------------------------------------------------------------------------------

doubt, it is the intent of the parties that all Company Common Stock or other
securities convertible into or exercisable for any Company Common Stock that
become beneficially owned by each Stockholder during the Voting Period be
subject to the provisions of this Agreement.

3.5. Stockholder Capacity; Stockholder Designees. All agreements and
understandings made herein shall be made solely in a Stockholder’s capacity as a
holder of the Shares and, if a Stockholder is a director or officer of the
Company, not in a Stockholder’s capacity as a director or officer of the Company
and this Agreement shall not limit or otherwise affect the actions or fiduciary
duties of such Stockholder, or any affiliate, trustee, beneficiary, settlor,
employee or designee of such Stockholder or any of its affiliates in its
capacity, if applicable, as an officer or director of the Company (or any
subsidiary of the Company). For the avoidance of doubt, the parties acknowledge
and agree that (a) each Stockholder who is a director shall be free to act in
his or her capacity as a director of the Company in accordance with his or her
duties to the Company, (b) nothing herein shall prohibit or restrict any such
Stockholder above from taking any action in facilitation of the exercise of his
or her duties as a director pursuant to the Merger Agreement (including pursuant
to Section 5.3 thereof) or otherwise, (c) nothing herein shall prohibit or
restrict any Stockholder who is an officer of the Company from taking any
action, or failing to take any action, in his or her capacity as an officer of
the Company or in facilitation of the exercise of his or her duties to the
Company as such Stockholder determines in good faith is required to comply with
the direction of the Company Board of Directors and (d) no action taken by any
person described in clauses (a) through (c) above acting in the capacities
described therein shall be deemed to be a breach or violation by such
Stockholder of this Agreement.

SECTION 4. Voting Agreement; Proxy.

4.1. Voting Agreement. Each Stockholder hereby agrees that during the Voting
Period, at any meeting of the Company stockholders or in any action by written
consent of the Company stockholders, such Stockholder shall vote (or cause to be
voted) (other than Company Options that have not yet been exercised), all of its
Shares:

(a) in favor of adoption of the Merger Agreement, and approval of the terms
thereof, and in favor of the Merger and the other transactions contemplated
thereby;

(b) in favor of adoption of any proposal in respect of which the Company Board
of Directors has (i) determined is designed to facilitate the consummation of
the Merger, (ii) disclosed the determination described in clause (i) in the
Company’s proxy materials or other written materials disseminated to all of the
Company stockholders and (iii) recommended to be adopted by the Company
stockholders;

(c) against any Company Takeover Proposal; and

(d) against any amendments to the Company Organizational Documents or other
proposal or transaction involving the Company or any of its Subsidiaries that in
any manner would reasonably be expected to materially impede, interfere with,
delay, postpone or adversely affect the Merger or the other transactions
contemplated by the Merger Agreement or change, in any manner, the voting rights
of any class of capital stock of the Company;

 

5



--------------------------------------------------------------------------------

provided that in the event that such Stockholder’s proxy has been granted to the
Company pursuant to Section 4.2(a) (and such proxy remains effective in
accordance therewith), Stockholder shall have no obligations under this
Section 4.1 with respect to the meeting of the Company stockholders for which
such proxy has been granted.

Notwithstanding anything herein to the contrary, this Section 4.1 shall not
require any Stockholder to vote (or cause to be voted) any of such Stockholder’s
Shares to amend the Merger Agreement or take any action that could result in the
consequences described in Section 6(d).

4.2. Grant of Proxy.

(a) In furtherance of Section 4.1 of this Agreement, subject to Sections 4.2(b)
and 4.2(d) hereof and the proviso set forth below, each Stockholder hereby
irrevocably grants to and appoints Parent and up to two of Parent’s designated
representatives (the “Authorized Parties”), and each of them individually, as
such Stockholder’s proxy (with full power of substitution and resubstitution) to
the full extent of such Stockholder’s voting rights with respect to such Shares
for and in the name, place and stead of such Stockholder, to attend all meetings
of the Company stockholders and to vote the Shares at any meeting of the Company
stockholders or in any action by written consent of the Company stockholders,
during the Voting Period solely on the matters and in the manner specified in
Section 4.1 hereof, in each case subject to applicable Law (the “Proxy”);
provided that in the case of any meeting of the Company stockholders during the
Voting Period at which a matter described in Section 4.1 is to be considered,
such Stockholders grant of the Proxy contemplated by this Section 4.2(a) shall
be effective if, and only if, such Stockholder has not delivered to the
Secretary of the Company at least three Business Days prior to such meeting a
duly executed proxy card previously approved by Parent (such approval shall not
be unreasonably withheld or delayed) voting such Stockholder’s Shares in the
manner specified in Section 4.1. For the avoidance of doubt, the Proxy shall be
effective for all actions by written consent of the Company stockholders during
the Voting Period with respect to the matters set forth in Section 4.1.

(b) It is hereby agreed that the Authorized Parties will use any Proxy granted
by any Stockholder solely in accordance with applicable Law and will only vote
the Shares subject to such Proxy with respect to the matters and in the manner
specified in Section 4.1 hereof. Subject to the foregoing sentence, following
the grant of a Proxy pursuant to Section 4.2(a), the vote of an Authorized Party
shall control in any conflict between the vote by an Authorized Party of such
Shares and any other vote by such Stockholder of its Shares during the Voting
Period.

(c) Each Stockholder hereby affirms that any Proxy granted pursuant to this
Section 4.2 is given by such Stockholder in connection with, and in
consideration of, the execution of the Merger Agreement by Parent, and that any
such Proxy will be given to secure the performance of the duties of such
Stockholder under this Agreement specified in Section 4.1.

 

6



--------------------------------------------------------------------------------

(d) Any Proxy granted pursuant to this Section 4.2 by such Stockholder shall be
deemed to be coupled with an interest sufficient in law to support an
irrevocable proxy and shall revoke any and all prior proxies granted by such
Stockholder with respect to the matters specified in Section 4.1 but for the
avoidance of doubt shall be deemed terminated and released with respect to any
Shares sold or transferred on or after the date hereof in compliance
with Section 3.3. Any Proxy granted hereunder shall automatically terminate,
without any further action required by any person, and any underlying
appointment shall automatically be revoked and rescinded and of no force and
effect, at the end of the Voting Period.

(e) Each Stockholder hereby acknowledges that the Company has agreed, pursuant
to Section 5.4(d), of the Merger Agreement, to recognize the Proxy at any
meeting of the Company stockholders during the Voting Period. Each Stockholder
hereby further agrees that it will not intentionally take any action or fail to
take any action with the primary purpose of causing the Company to fail to
recognize such Proxy.

4.3. Other Voting. Each Stockholder shall vote on all issues other than those
specified in Section 4.1 hereof that may come before a meeting of, or action by
written consent by, the Company stockholders in its sole discretion; provided
that such vote or consent does not contravene the provisions of this Section 4.
For the avoidance of doubt, Parent shall not have the right to be granted any
proxy of a Stockholder in connection with any such vote.

SECTION 5. Further Assurances. Each Stockholder shall, from time to time,
perform such further acts and execute and deliver, or cause to be executed and
delivered, such additional or further consents, documents and other instruments
as Parent may reasonably request in writing for the purpose of effectuating the
matters covered by this Agreement or that are necessary to vest in Parent the
power to carry out and give effect to the provisions of this Agreement.

SECTION 6. Termination. This Agreement and the obligations hereunder shall
automatically terminate on the first to occur of (a) the termination of the
Merger Agreement in accordance with its terms, (b) a written agreement between
Parent and a Stockholder to terminate this Agreement (provided that in the case
of this clause (b) any such termination shall be effective only with respect to
such Stockholder or Stockholders party to such agreement to terminate, and not
any other stockholder of the Company party to this Agreement or a similar
agreement with Parent), (c) the Effective Time, and (d) the Merger Agreement is
amended or modified, or a provision therein has been waived, in any such case,
in a manner that (i) reduces the amount or changes the form of Merger
Consideration to be paid to such Stockholder in connection with the Merger or
(ii) provides for or otherwise results in disparate treatment of such
Stockholder vis-a-vis the other Company stockholders with regard to the Merger
Consideration or is materially adverse to the Stockholders. The representations,
warranties, obligations and agreements of the parties contained in this
Agreement shall not survive any termination of this Agreement; provided that in
the event this Agreement is terminated under clause (a) of the preceding
sentence, no party shall be relieved from its liability for any Knowing and
Material Breach of its obligations hereunder committed prior to such
termination. For the avoidance of doubt, unless already ended, the Voting Period
will automatically end when this Agreement is terminated in accordance with this
Section 6.

 

7



--------------------------------------------------------------------------------

SECTION 7. Miscellaneous.

7.1. Appraisal Rights. Each Stockholder hereby irrevocably and unconditionally
waives, and agrees to prevent the exercise of, any rights to require appraisal
of its Shares pursuant to the DGCL with respect to the Merger.

7.2. Publication. Each Stockholder hereby permits the Company and Parent to
publish and disclose in any proxy statement or prospectus (including any
document or schedule filed with the SEC) or any other regulatory filings in
connection with the Merger such Stockholder’s identity and ownership of Company
Common Stock, the other information set forth on Schedule A attached hereto, and
the nature of its commitments, arrangements and understandings pursuant to this
Agreement.

7.3. Entire Agreement; No Third Party Beneficiaries.

(a) This Agreement, including the Proxy and Schedule A attached hereto,
constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof; provided that if there is any conflict between this
Agreement and the Merger Agreement, this Agreement shall control. This Agreement
is intended to create a contractual relationship between each Stockholder, on
the one hand, and Parent, on the other hand, and is not intended to create, and
does not create, any agency, partnership, joint venture or any like relationship
among the parties hereto. Without limiting the generality of the foregoing, each
Stockholder agrees that: (i) it is entering into this Agreement solely on its
own behalf and, except as expressly set forth in this Agreement, shall not have
any obligation to perform on behalf of any other Company stockholder and (ii) by
entering into this Agreement, it does not intend to form a “group” for purposes
of Rule 13d-5(b)(1) of the Exchange Act or any other similar provision of
applicable Law with any other Company stockholder. Each Stockholder is not
Affiliated with any other holder of Shares entering into this Agreement and has
acted independently regarding such Stockholder’s decision to enter into this
Agreement. Parent acknowledges and agrees that (A) all representations,
warranties, covenants, obligations and agreements of the Stockholders in this
Agreement shall be made on a several, and not joint, basis and (B) in accordance
with and subject to the foregoing, no Stockholder shall have any liability or
obligation for any breach or violation of, or failure to perform under, this
Agreement by any other Stockholder.

(b) This Agreement is not intended to, and shall not, confer upon any person not
a party hereto any rights or remedies hereunder, provided, however, that Merger
Sub is an intended third party beneficiary of this Agreement, with the right to
enforce this Agreement to the same extent as Parent.

 

8



--------------------------------------------------------------------------------

7.4. Assignment; Parties in Interest. Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned or delegated by any
of the parties hereto without the prior written consent of the other party. This
Agreement shall be binding upon, inure solely to the benefit of, and be
enforceable by, the parties hereto and their successors and permitted assigns
(including, for the avoidance of doubt, a Stockholder’s heirs, legal
representatives, successors and assigns). Any purported assignment not permitted
under this Section 7.4 shall be null and void.

7.5. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given (a) upon personal delivery to the party to be
notified; (b) when received when sent by email or facsimile by the party to be
notified, provided, however, that notice given by email or facsimile shall not
be effective unless either (i) a duplicate copy of such email or fax notice is
promptly given by one of the other methods described in this Section 7.5 or
(ii) the receiving party delivers a written confirmation of receipt for such
notice either by email or fax or any other method described in this Section 7.5;
or (c) when delivered by a courier (with confirmation of delivery); in each case
to the party to be notified at the following address:

To Parent:

Alliance Data Systems Corporation

7500 Dallas Parkway

Suite 700

Plano, Texas 75024

Facsimile: 214-494-3900

Attention: Jeanette Fitzgerald, General Counsel—Epsilon

Email: jfitzgerald@epsilon.com

with copies to:

Akin Gump Strauss Hauer & Feld LLP

1700 Pacific Avenue

Suite 4100

Dallas, TX 75201

Facsimile: (214) 969-4343

Attention: Joseph L. Motes III, Esq.

Email: jmotes@akingump.com

If to a Stockholder: at its respective address set forth on Schedule A attached
hereto

or to such other address as any party shall specify by written notice so given,
and such notice shall be deemed to have been delivered as of the date so
personally delivered, on the date of confirmation if electronically delivered,
or on that of receipt if delivered by courier. Any party to this Agreement may
notify any other party of any changes to the address or any of the other details
specified in this Section 7.5; provided, however, that such notification shall
only be effective on the date specified in such notice or five Business Days
after the notice is given, whichever is later. Rejection or other refusal to
accept or the inability to deliver because of changed address of which no notice
was given shall be deemed to be receipt of the notice as of the date of such
rejection, refusal or inability to deliver.

 

9



--------------------------------------------------------------------------------

7.6. Headings. Headings of the Sections of this Agreement are for convenience of
the parties only and shall be given no substantive or interpretive effect
whatsoever.

7.7. Amendments; Waivers. At any time prior to the termination of this
Agreement, any provision of this Agreement may be amended or waived if, and only
if, such amendment or waiver is in writing and signed, in the case of an
amendment, by the Company and Stockholders. Notwithstanding the foregoing, no
failure or delay by any party hereto in exercising any right hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise of any other right hereunder.

7.8. Non-Recourse. No past, present or future director, officer, employee,
incorporator, member, partner, stockholder, trustee, beneficiary, settlor,
agent, attorney, representative or affiliate of any party hereto (except to the
extent any of them becomes a party in accordance with Section 3.3) or of any of
their respective affiliates shall have any liability (whether in contract or in
tort) for any obligations or liabilities of such party arising under, in
connection with or related to this Agreement or for any claim based on, in
respect of, or by reason of, the transactions contemplated
hereby; provided, however, that nothing in this Section 7.8 shall limit any
liability of the parties hereto for breaches of the terms and conditions of this
Agreement.

7.9. General Provisions. The terms and provisions of Sections 8.3, 8.4, 8.5,
8.6, 8.9 and 8.14 of the Merger Agreement are hereby incorporated by reference
as if set forth herein in their entirety and shall apply mutatis mutandis to
this Agreement.

[Rest of page intentionally left blank]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.

 

ALLIANCE DATA SYSTEMS CORPORATION By:   /s/ EDWARD J. HEFFERNAN   Name: Edward
J. Heffernan   Title: President and Chief Executive Officer

 

STOCKHOLDERS: /s/ SCOTT P. BARLOW Scott P. Barlow /s/ DAVID S. BUZBY David S.
Buzby /s/ JAMES A. CROUTHAMEL James A. Crouthamel /s/ JOHN GIULIANI John
Giuliani /s/ JAMES R. PETERS James R. Peters /s/ JOHN PITSTICK John Pitstick /s/
JEFFREY F. RAYPORT Jeffrey F. Rayport /s/ BRIAN SMITH Brian Smith /s/ PETER
WOLFERT Peter Wolfert /s/ JAMES R. ZARLEY James R. Zarley

[Signature Page to Voting Agreement]